UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4085



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GARY ANDRE WATSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
02-77-DKC)


Submitted:   December 18, 2003            Decided:   January 15, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William W. Kanwisher, LAW OFFICES OF WILLIAM W. KANWISHER,
Baltimore, Maryland, for Appellant.      Barbara Suzanne Skalla,
Assistant United States Attorney, Daphene Rose McFerren, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gary   Andre   Watson    seeks   to   appeal   his   conviction,

pursuant to a written plea agreement, and 121-month sentence for

distributing less than five grams of cocaine base.          The Government

has moved to dismiss the appeal as waived.*            The plea agreement

specifically included a waiver of Watson’s right to appeal his

sentence.     A waiver of appeal provision in a valid plea agreement

is enforceable if it resulted from a knowing and intelligent

decision to forgo an appeal.        United States v. Attar, 38 F.3d 727,

731 (4th Cir. 1994); United States v. Wiggins, 905 F.2d 51, 53 (4th

Cir. 1990).    This court reviews de novo the validity of a waiver.

United States v. Brown, 232 F.3d 399, 402-03 (4th Cir. 2000).             We

conclude that Watson knowingly agreed to the waiver. Therefore, we

grant the Government’s motion to dismiss the appeal.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   DISMISSED




     *
      Counsel for Watson initially responded by conceding the merit
of the Government’s position. The court ordered counsel to verify
that Watson agreed to drop his appeal. See 4th Cir. R. 42. Watson
did not consent to the dismissal, and counsel filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967).

                                    - 2 -